DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, and 6-22 are currently pending. Claims 1, 3-4, 6-9, and 21 are allowed. Claims 10, 14-20, and 22 are rejected. Claims 11-13 are objected to. 
Response to Arguments
Applicant’s arguments, see Pg. 7-10 of the response, filed September 08, 2021, with respect to the Drawing objections, objections of Claims 1-20, 35 U.S.C. 112(a) rejection of Claim 11, and 35 U.S.C. 112(b) rejections of Claims 1-9, 15, and 17-20 have been fully considered and are persuasive in light of amendments. The Drawing objections, objections of Claims 1-20, 35 U.S.C. 112(a) rejection of Claim 11, and 35 U.S.C. 112(b) rejections of Claims 1-9, 15, and 17-20 have been withdrawn. 
Applicant’s arguments, see Pg. 10-13 of the response, filed with respect to the 35 U.S.C. 103 rejection of Claim 1 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claim 1 has been withdrawn. 
Applicant’s arguments, specifically the discussion regarding the resulting assembly not transmitting a portion of the radial force loads as claimed on Pg. 13, is found to be persuasive. Therefore, the previous rejection has been withdrawn. 
Applicant’s arguments, see Pg. 13-14 of the response, filed with respect to the rejections of Claims 10 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weisgerber et al. (US 5,236,302 A). 

No additional arguments with respect to the remaining claims have been made. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding Claim 15, Line 3 recites “and the inner support that includes”. Applicant is suggested to amend to recite “and the inner support includes”. The phrase “that includes” in this context leads to the assumption that what follows is intended to clarify which inner support is being referred to. For example, if there were two inner supports and the claim recites “the inner support that includes X”, the understanding would be that the claim is referring to the support with limitation X. However, the intention of the claim appears to further limit the inner support by introducing limitations in the following text, not specify which inner support is being referred to. Therefore, it would be more clear to recite “the inner support includes X”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 15-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisgerber et al. (US 5,236,302 A), hereinafter Weisgerber.
Regarding Claim 10, Figure 5 of Weisgerber discloses a turbine assembly for use with a gas turbine engine, the turbine assembly comprising: a first bladed wheel assembly (assembly of 176, 16) that includes a disk (16) arranged around an axis (radially inwards, not shown) and a plurality of blades (176) that extend radially from the disk (16), a vane assembly that includes a vane (airfoil) and an inner support coupled with the vane and located radially inward of the vane, and an inner seal (118) that includes a seal body (122) that extends circumferentially about the axis, a rub band (120) that extends axially away from a radial outer end of the seal body (122), and a mount ring (130) that extends radially inward from the rub band (120), the seal body (122) is coupled to the disk (16) of the first bladed wheel assembly (see Figure 2, through 184’s connection to 16), and the mount ring (130) interlocks with the disk (16) so that the mount ring (130) is blocked from axially moving away from the disk (16) of the first bladed wheel assembly, wherein the mount ring (130) is interlocked (see right end of 130) with the disk (16) of the first bladed wheel assembly to transmit a portion of radial force loads caused by rotation of the inner seal (118) to the disk (16), the disk (16) includes a disk body (body of 16) arranged circumferentially around the axis and a radially inwardly facing shoulder (174) that extends axially forward from the disk body (16) and circumferentially around the axis, and the mount ring (130) includes a radially outward facing shoulder (172) that engages the radially inward facing shoulder (174) of the disk (16) to transmit a portion of the radial force loads in a radial direction (Col. 6, Lines 38-41). See also annotated Figure 2’ below for the vane assembly. 

    PNG
    media_image1.png
    589
    695
    media_image1.png
    Greyscale

Regarding Claim 15, Weisgerber discloses the turbine assembly as set forth in Claim 10. 
Figure 2 of Weisgerber discloses wherein the vane assembly includes an outer platform, an airfoil that extends radially inward from the outer platform, and the inner support that includes an inner platform and an inner carrier located radially inward from the inner platform. See also annotated Figure 2’ above. 
Regarding Claim 16, Weisgerber discloses the turbine assembly as set forth in Claim 10. 
Figure 5 of Weisgerber discloses wherein the rub band (120) extends only in a single axial direction away from the radial outer end of the seal body (122). The “rub band” is interpretable as being the portion of (120) that extends to the right from the outer end of (122) towards (130). 
Regarding Claim 17, Figures 5 and 8 of Weisgerber disclose a method comprising: providing a bladed wheel assembly (assembly of 176, 16) arranged around an axis (radially inward, not shown), a vane assembly (radially outward of 134), and an inner seal (118), the bladed wheel assembly including a disk (16) arranged around the axis, and the disk (16) including a disk body (body of 16) arranged circumferentially around the axis and a radially inwardly facing shoulder (174) that extends axially forward from the disk body and circumferentially around the axis, locating the vane assembly (outward of 134) axially adjacent the bladed wheel assembly (176 ,16), aligning the inner seal (118) with the disk (16) along the axis, translating axially the inner seal (118) relative to the disk (16) to cause the inner seal (118) to align axially with and engage the vane assembly (outward of 134), rotating the inner seal (118) relative to the disk (16) partway about the axis to cause the inner seal (118) to interlock with the disk (16) after the translating step, fixing the inner seal (118) with the disk (16) for rotational movement with the disk after the rotating step, and transmitting a portion of the radial force loads caused by rotation of the inner seal to the disk (16) to reduce a magnitude of the radial loads carried by the inner seal (118), wherein the inner seal (118) includes a radially outward facing shoulder (172) that engages the radially inward facing shoulder (174) of the disk (16) to transmit the portion of the radial force loads in a radial direction relative to the axis. The inner seal (122) has a bayonet attachment at (138) and (186), which require rotating to interlock and fix (Col. 6, Line 38 – Col. 7, Line 5). 
Regarding Claim 18, Weisgerber discloses the method as set forth in Claim 17. 
Weisgerber discloses wherein the fixing step includes inserting fasteners into the inner seal (118) and the bladed wheel assembly (176, 16) so that the inner seal (118) is blocked from rotating relative to the bladed wheel assembly (176, 16). The attachment is held circumferentially by tabs (Col. 2, Lines 41-48) and the assembly is held by ring (170) (Col. 6, Lines 34-37), interpreted to be a fastener. Therefore, the ring helps in blocking rotating due to holding the assembly, which includes the tabs, in place.  
Regarding Claim 22, Weisgerber discloses the turbine assembly as set forth in Claim 10. 
wherein the radially inwardly facing shoulder (174) extends continuously around the axis (Col. 6, Lines 38-41). The shoulder is required to be continuous but allowed to extend any length. What is shown in Figure 5 is understood to be a cross section of a part that extends at least some length in the circumferential direction.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisgerber in view of Hill et al. (US 2016/0290149 A1), hereinafter Hill. 
Regarding Claim 14, Weisgerber teaches the turbine assembly as set forth in Claim 10. 
Figure 5 of Weisgerber teaches wherein the rub band (120) includes a hoop (main body of 120), an aft fin (134) that extends radially way from the hoop and engages the vane assembly (radially outwards of 134). 
Weisgerber does not expressly teach forward fins, an annular chamber therebetween, and the hoop formed to define a plurality of holes as claimed. 
Figure 4 of Hill teaches a rub band (80) includes a forward fin (90A, B) that extends radially away from the hoop and engages the vane assembly (70), and an aft fin (90C, D) that extends radially away from the hoop and engages the vane assembly (70), and the hoop is formed to define a plurality of holes (106) that extend radially through the hoop between the forward fin (90A, B) and the aft fin (90C, D). What is shown in Figure 4 is understood to be a cross-section of structure that is repeated in the circumferential direction. The forward fins and aft fins (90A-D) help resist the leakage of core airflow [0039]. Meanwhile, the hole (106) formed is part of a supply of cooling air flow C2 to the blade assembly (72) [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine assembly taught by Weisgerber with a forward fin, a plurality of holes that extend radially through the hoop as suggested by Hill, to provide the benefits of reducing leakage and forming structure to provide cooling air to cool the blade assembly. 
Regarding Claim 20, Weisgerber teaches the method as set forth in Claim 18. 
Figure 5 of Weisgerber teaches wherein the inner seal (118) includes a seal body (122) that extends circumferentially about the axis , a rub band (120) that extends axially away from a radial outer end of the seal body (122), and a mount ring (130) that extends radially inward from the rub band (120), the rub band (120) includes a hoop (main body of 120), an aft fin (134) that extends radially away from the hoop and engages the vane assembly (radially outwards of 120). 
Weisgerber not expressly teach a forward fin and a plurality of holes as claimed. However, a forward fin and plurality of holes would have been obvious in view of Hill. 
Figure 4 of Hill teaches a rub band (80) with a forward fin (90A, B) that extends radially away from the hoop and engages the vane assembly (70), an aft fin (90C, D) that extends radially away from the hoop and engages the vane assembly (70), and the hoop is formed with a plurality of holes (106) that extend radially through the hoop between the forward fin (90A, B) and the aft fin (90C, D). What is shown in Figure 4 is understood to be a cross-section of structure that is repeated in the circumferential direction. The forward fins and aft fins (90A-D) help resist the leakage of core airflow [0039]. Meanwhile, the hole (106) formed is part of a supply of cooling air flow C2 to the blade assembly (72) [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Weisgerber with a forward fin, a plurality of holes that extend radially through the hoop as suggested by Hill, to provide the benefits of reducing leakage and forming structure to provide cooling air to cool the blade assembly. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weisgerber in view of Takamura et al. (US 2009/0324388 A1), hereinafter Takamura.
Regarding Claim 19, Weisgerber teaches the method as set forth in Claim 18. 

Figure 2 of Takamura teaches a method wherein a vane assembly includes a vane (32) and a pre-swirl nozzle (327) coupled to a radial inner end of the vane (32) and a method includes engaging an inner seal (329) with the pre-siwrl nozzle (327) and directing pressurized air radially through the vane (32), through the pre-swirl nozzle (327), and axially toward the disk (333) via an outlet of the pre-swirl nozzle (327) [0021]. Turbine rotor blades are known to operate at high temperatures, therefore they must be supplied with cooling air. Such cooling air may be introduced through a stationary vane portion, which allows for channeling of air from a compressor, upstream of the rotor blade [0004-0005]. The swirling of the air (via 327) helps facilitate the transfer of the cooling air to the cavity (334) adjacent the rotor [0026]. It can be seen in Figure 5 of Weisgerber that the inner seal (118) engages the radially inner most end of the vane assembly, which is a pre-swirl nozzle in Figure 2 of Takamura. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Weisgerber such that the vane assembly includes a vane and a pre-swirl nozzle, the pre-swirl nozzle directing pressurized air axially toward the disk via an outlet of the pre-swirl nozzle as suggested by Takamura, to provide the benefit of delivering cooling air for cooling the disk and facilitate the transfer of said air. 
 Allowable Subject Matter
Claims 1, 3-4, 6-9, and 21 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1, the closest prior art, Weisgerber, does not expressly teach the mount ring interlocked with the disk to form a bayonet fitting with the disk that blocks axial movement as claimed. As seen in Figure 5 of Weisgerber, the attachment is by a snap ring (170). 
Claim 12, which claims a lip and a plurality of taps that extend radially inward from the lip, the disk is formed to include a flange having an arm and a plurality of tabs that extend from the arm, and the plurality of tabs of the mount ring are aligned with the plurality of tabs of the flange to interlock the inner seal with the disk, is allowable for the same reasons as Claim 1 above, since these features describe a bayonet fitting. 
Regarding Claim 11, Weisgerber does not expressly teach the seal body of the inner seal is the only portion of the inner seal that engages a disk included in the second bladed wheel assembly as claimed. As seen in Figure 5 of Weisgerber, a portion of the seal body extends from (128) to the disk of the second bladed wheel assembly. Such a portion does not satisfy the broadest reasonable interpretation of the inner seal as claimed, which is required to be coupled with the disk of the first bladed wheel assembly according to Claim 10. 
According to paragraph [00113] of the Specification provided November 11, 2019, the invention allows for a reduction of complexity by removing structural loads and additional seals from the vane assembly. This allows for the vane assembly to achieve its primary function with maximum efficiency. The entirety of the scopes of Claims 1, 11, and 12 are reflective of the sufficient parts of the inventive structure of the assembly, shown in the embodiment of Figure 2 for example, such that the broadest reasonable interpretation of the claims no longer apply to Weisgerber. The inner seal (30) in Figure 2 comprises a seal body (30) attached at (81), a rub 
Claims 3-4, 6-9, and 21 subsequently depend upon Claim 1.
Claim 13 subsequently depends upon Claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745